Citation Nr: 1547513	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include scarring of the lungs.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Although a February 2013 rating decision reopened and then confirmed and continued the previous denial as to a respiratory disability, the Board notes that the November 2012 rating decision was not final.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Veteran submitted a VA Form 9 in which he requested a Board videoconference hearing.  In September 2014, a notification of the scheduled hearing was returned to VA as unable to be delivered.  In December 2014, the Veteran informed VA of his change of address, but the Veteran was not sent notification of a rescheduled hearing date.  The record reflects that the Veteran did not receive the notice of his scheduled hearing, that the Veteran had good cause for failing to appear at that hearing, and that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  38 C.F.R. § 20.704.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board to be held at the VA regional office closest to the Veteran.  The RO should notify the Veteran of the date and time of the hearing by contacting him at his most recent address of record, which, at the time of this remand, is contained in the December 2014 VA Form 20-572, Request for Change of Address/Cancellation of Direct Deposit.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




